United States Court of Appeals
                     For the First Circuit

No. 09-1060

                          ALFRED P. FUSI,

                     Petitioner, Appellant,

                                v.

                          STEVEN O’BRIEN,

                      Respondent, Appellee.



                           ERRATA SHEET


     The opinion of this Court, issued on September 16, 2010,

should be amended as follows.

     On page 5, line 5,   replace "purse" with "pursue"

     On page17, line 5, replace "planed" with "planned"